Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

        A.K., a minor, by and through   :
        KELLEY MOYER                    :
                           Plaintiff    :
                                        :
               v.                       :       Civil Action No. – 1:20-cv-00329
                                        :
        CHERRY CREEK SCHOOL :
        DISTRICT NO. 5                  :
                                        :
        ENDEAVOR ACADEMY,               :
                                        :
        CAROLL DURAN,                   :       Complaint – Civil Rights
        in her official capacity as     :
        Principal of Endeavor           :
        Academy                         :
                                        :
                             Defendants :

    COMPLAINT FOR DECLARATORY, INJUNCTIVE, OR OTHER RELIEF


        Plaintiff, A.K., by and through Kelley Moyer (“Moyer”), as her next friend,

  through her undersigned counsel, for her Complaint and Jury Demand against

  Defendants Cherry Creek School District No. 5 (“CCSD”), Endeavor Academy, and

  Caroll Duran (“Principal Duran”) (collectively “Defendants”) alleges as follows:

                                NATURE OF ACTION

        1.     This is a challenge to Defendants’ policies, practices, and customs that

  unconstitutionally infringed and continue to infringe on the fundamental,

  individual First and Fourteenth Amendment rights of Plaintiff. Plaintiff was

  suspended from school for five days solely because she posted a picture of herself

                                            1
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 2 of 20




  and her older brother holding firearms. The photo was captioned with an

  explanation that they were heading to the gun range to exercise their Second

  Amendment rights and thought they would exercise their First Amendment rights

  while they were at it – unquestionably some the very types of speech that the First

  and Fourteenth Amendment protects from government infringement and

  punishment. Further, Defendants threatened “additional consequences” if Plaintiff

  engages in similar constitutionally protected political speech in the future.,

  Plaintiff’s non-threatening political speech was published off campus, after school

  hours, online, and was not in any way directed at students, school officials, or school

  activities. Defendants’ policies, practices, actions, errors, and omissions target for

  censorship and punishment Plaintiff’s constitutionally protected speech and

  expression.

                                        PARTIES

        2.      Plaintiff A.K. is a seventeen-year-old high school senior at Endeavor

  Academy in Centennial, Colorado. She is represented by her mother and sole legal

  guardian, Kelley Moyer, as her next friend pursuant to F.R.C.P. 17(c)(2).

        3.      Defendant Cherry Creek School District No. 5 is a public entity

  established and organized under, and pursuant to, the laws of Colorado. CCSD

  maintains its administrative office at 4700 South Yosemite Street, Greenwood

  Village, Colorado 80111.




                                              2
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 3 of 20




         4.     Defendant Endeavor Academy is a school operated by and located

  within the Cherry Creek School District No. 5. Endeavor Academy’s campus is

  located at 14076 E. Briarwood Avenue, Centennial, Colorado 80112.

         5.     Defendant Caroll Duran is the principal of Endeavor Academy.

  Pursuant to a delegation of authority by CCSD, Principal Duran is responsible for

  implementing and enforcing CCSD’s and Endeavor’s policies, including the

  suspension policy at issue in this action. Duran is sued in her official capacity.

                              JURISDICTION AND VENUE

         6.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331, because

  Plaintiff seeks to vindicate her rights under the First Amendment to the United

  States Constitution pursuant to 42 U.S.C. § 1983.

         7.     Venue is proper pursuant to 28 U.S.C. § 1391(b), because the events that

  give rise to Plaintiff’s claims occurred in this district.

                                FACTUAL ALLEGATIONS

     A. Plaintiff’s Prior Snapchat Activities

         8.     Plaintiff utilizes the popular social media application “Snapchat,” a

  multimedia messaging application.

         9.     Snapchat allows users, inter alia, to post images that can be directed to

  select contacts, a semi-public story, or a public story that can be viewed by anyone

  using the application.




                                               3
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 4 of 20




        10.    In the mid-morning hours of October 10, 2019, Plaintiff posted a

  picture of herself with a black scarf which she wrapped around her head. The photo

  lacked any caption and was not directed at anyone in particular.

        11.    Several of Plaintiff’s volleyball teammates messaged her through the

  application to let her know that they believed the photo was racist. As a result,

  Plaintiff removed the photo.

        12.    Plaintiff then reposted the photo with a caption “Allahu akbar (I live in

  America so fuck you if your [sic] offended, I can do what I want.”

        13.    Plaintiff received more complaints from teammates with threats that

  they would report her to the school administration for the post.

        14.    As a result of the complaints, Plaintiff went to the principal’s office on

  her own accord and “self-reported” the material she posted on Snapchat in an effort

  to make the school administration aware.

        15.    At the time Plaintiff “self-reported” the material, Principal Duran did

  not reprimand Plaintiff for, or express a concern regarding, the post.

        16.    Later that day, Plaintiff was called back to Principal Duran’s office as

  a result of individuals notifying her of the post, even though Plaintiff had previously

  “self-reported” what she posted.

        17.    During this second meeting, Principal Duran advised Plaintiff that she

  could not be punished for the post. Principal Duran further advised Plaintiff to be

  “more sensitive” about her social media posting.


                                             4
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 5 of 20




     B. Plaintiff Engaged in Protected Speech Out of School

        18.    On the evening of October 10, 2019, Plaintiff and her older brother

  planned to go to the Centennial Gun Club’s shooting range to practice

  marksmanship and firearm safety.

        19.    Plaintiff and her family are firearm enthusiasts, strong supporters of

  the First and Second Amendments, and encourage family members to regularly

  practice to maintain firearm proficiency.

        20.    Plaintiff and her family practice what they preach by routinely and

  lawfully practicing marksmanship and firearm safety, including by training at the

  Centennial Gun Club’s indoor shooting range in Centennial, Colorado. Plaintiff and

  Moyer are also members of the Firearms Policy Coalition, Inc. (FPC) and Firearms

  Policy Foundation (FPF), which are nonpartisan, nonprofit organizations that

  advocate for individual liberties and constitutional rights, including those protected

  by the First and Second Amendments.

        21.    Before leaving for the shooting range, at approximately 7 p.m. on

  Thursday, October 10, 2019, Plaintiff posted a photo with a caption (the “Snapchat

  Post”) to her social-media account on Snapchat.

        22.    The Snapchat Post is depicted below:




                                              5
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 6 of 20




        23.    The Snapchat Post depicts Plaintiff and her older brother, an Army

  veteran, wearing shemaghs (scarves popular in Middle Eastern countries and also

  used for practical reasons by members of the United States military, including

  Plaintiff’s older brother). While the attire is atypical of what one may find in a

  Colorado suburb, there was no suggestion that the shemaghs were or implied a

  threat to anyone. It also shows them giving the middle-finger gesture while holding



                                             6
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 7 of 20




  firearms. Plaintiff is the figure on the left holding a semiautomatic pistol. The

  figure on the right is Plaintiff’s brother holding a semiautomatic rifle.

         24.    When the photo was taken, Plaintiff was on real property under the

  control of Moyer, and had Moyer’s permission to hold the handgun, as well as to go

  to the shooting range with her brother.

         25.    The Snapchat Post’s caption reads, in its entirety:

                me and my legal guardian are going to the gun range to
                practice gun safety and responsible gun ownership while
                getting better so we can protect ourselves while also using
                the first amendment to practice our second ammendment
                [sic].

         26.    The Snapchat Post’s caption is explicitly political in that it notes that

  Plaintiff was exercising her free speech rights protected by the First Amendment to

  display her pride in safely and responsibly exercising her gun-ownership rights

  protected by the Second Amendment.

         27.    The Snapchat Post is self-evidently not an express or implied threat

  against anybody, let alone against Endeavor Academy, its students or staff, or its

  operations or activities.

         28.    Nothing about the image itself, or its caption, constitutes or promotes

  illegal activity.

         29.    Nor does anything in the Snapchat Post depict dangerous activity.

  Indeed, Plaintiff and her brother both display responsible firearm safety practices

  in the Snapchat Post. For example, both Plaintiff and her brother are exercising


                                              7
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 8 of 20




  “trigger discipline,” which is a widely recognized firearm-safety practice whereby a

  shooter keeps his or her index finger outside of a firearm’s trigger well until ready

  to shoot.

        30.    The Snapchat Post was posted to Plaintiff’s Snapchat account, well

  outside of school hours, from the privacy of Plaintiff’s home. Many of Plaintiff's

  family and friends follow her on Snapchat. While some of her schoolmates also

  follow her, the post was not specifically directed at them and did not in any way

  mention or focus upon the school, her classmates, or anything that would

  differentiate it from general, publicly directed free speech.

        31.    The Snapchat Post was neither explicitly nor implicitly directed at a

  school activity.

     C. Endeavor Academy Irrationally Reacted to Plaintiff’s Exercise of Her
        First Amendment Rights.

        32.    The Snapchat Post was temporarily visible to certain Endeavor

  Academy classmates of Plaintiff’s through their own private Snapchat accounts.

        33.    The same evening the Snapchat Post was published—October 10,

  2019—two of Plaintiff’s classmates took screenshots of the Snapchat Post from their

  private accounts using the Snapchat application on their own smartphones.

        34.    On information and belief, a parent of one of Plaintiff’s classmates

  made a report to Safe2Tell Colorado about the Snapchat Post shortly after it was

  published. Safe2Tell is a program that allows individuals to make anonymous tips



                                             8
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 9 of 20




  about their purported “concerns” for their safety or the safety of others connected

  with Colorado schools and communities.

        35.    Approximately two hours after the Snapchat Post was published, at

  around 9 p.m. on October 10, officers from the Aurora Police Department went to

  Plaintiff’s father’s house in response to a report about the Snapchat Post.

        36.    When the Aurora police officers eventually got in contact with

  Plaintiff’s father, they were apologetic about contacting him at all. The officers told

  Plaintiff’s father that that there was plainly no threat by Plaintiff for them to

  “assess” for law enforcement purposes.

        37.    The next morning, Plaintiff’s mother Moyer—desperate to understand

  why the police had been called on her daughter—accompanied Plaintiff to school.

  Plaintiff’s stepfather also accompanied Plaintiff and Moyer.

        38.    Immediately upon arriving at Endeavor Academy on the morning of

  October 11, 2019, Plaintiff, Moyer, and Plaintiff’s stepfather were met by multiple

  security officers who escorted them to the office of the Endeavor Academy principal,

  Caroll Duran.

        39.    In Principal Duran’s office, Plaintiff and her family were met by

  Principal Duran and Assistant Principal Matt Larson. During the meeting, an

  Arapahoe County Sheriff’s Deputy stood by the door observing the interaction.

        40.    Principal Duran opened the meeting by saying that she assumed

  Moyer was there because of the “incident” with the Snapchat post.


                                             9
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 10 of 20




           41.   Principal Duran and Assistant Principal Larson then informed

   Plaintiff and her family that she was being suspended for five days as a result of the

   post.

           42.   In response to Moyer’s queries why Plaintiff was being suspended,

   Principal Duran said, “When we see pictures of a 17-year-old holding an assault

   rifle, it sends panic through our building.”

           43.   Principal Duran and Assistant Principal Larson both agreed that

   Plaintiff had not threatened anybody in the Snapchat Post or otherwise.

           44.   Neither Principal Duran nor Assistant Principal Larson could identify

   a specific school policy that Plaintiff had violated, whether by publishing the

   Snapchat Post or otherwise.

           45.   When Moyer asked Principal Duran why Plaintiff had been suspended,

   Principal Duran responded that it was because she was holding a gun.

           46.   Moyer replied that it was very clear from the caption itself that

   Plaintiff was going to a shooting range. In response, Principal Duran stated only

   that that it did not matter.

           47.   All discussion during the meeting on the morning of October 11, 2019,

   was limited to the Snapchat Post at issue in this lawsuit. There was no mention

   whatsoever of any other social media posts, or other speech or conduct by Plaintiff.




                                              10
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 11 of 20




         48.    Later that same day, Endeavor Academy emailed Moyer a “follow-up”

   letter from Principal Duran. A true and correct copy of that letter (hereinafter, the

   “Oct. 11 Letter”) is attached hereto as Exhibit A.

         49.    In the Oct. 11 Letter, Principal Duran identified the purported basis

   for Plaintiff’s suspension as “detrimental behavior” pursuant to CCSD Policy No.

   JKD-1-E (“Grounds for Suspension, Expulsion or Denial of Admission”), CCSD

   Policy No. JICDA (“Conduct and Discipline Code”), and C.R.S. § 22-33-106. The

   letter then seems to quote subsection 19 of CCSD Policy No. JICDA:

                “Behavior on or off school property which is detrimental to
                the welfare, safety, or morals of other students or school
                personnel.”

   True and correct copies of CCSD Policy Nos. JICDA and JKD-1-E (eff. July 1, 2019)

   are attached hereto as Exhibit B.

         50.    The Oct. 11 Letter failed to explain how or why Plaintiff’s Snapchat

   Post—or, for that matter, any other speech or conduct by Plaintiff—was purportedly

   detrimental to the “welfare, safety, or morals” of Endeavor Academy students or

   staff. Indeed, neither Principal Duran nor other school officials have ever provided

   Plaintiff or her family with any such explanation.

         51.    The Oct. 11 Letter also did not assert that the Snapchat Post had

   somehow resulted in a substantial disruption to Endeavor Academy school

   activities. Nor did the letter claim to forecast any such substantial disruption.




                                             11
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 12 of 20




         52.    Notably, the Oct. 11 Letter also threatened additional punishment

   against Plaintiff for further exercise of her freedom of speech. Specifically, the letter

   stated, “[A]ny further incidents will result in additional consequences being taken

   by Endeavor Academy.” Oct. 11 Letter., Ex. A (emphasis added).

         53.    Plaintiff served the first day of the five-day suspension on October 11,

   2019, and the others on October 21 through October 24, 2019.

         54.    Upon Plaintiff’s return to school, she was segregated during

   recreational time for a period of approximately three hours in the afternoon,

   wherein she was placed in a room unsupervised and required to remain in the room

   until the school day was over. This segregation was purportedly for Plaintiff's

   safety, in response to threats made against her, but on information and belief, no

   student threatening her was disciplined as harshly as Plaintiff was for her non-

   threatening off-campus speech. Further, Plaintiff’s unsupervised segregation was a

   useless security measure, having only a punitive, rather than protective, effect.

      D. Defendants’ Suspension of Plaintiff—and Threat of “Additional
         Consequences” for Future Political Speech by Plaintiff—Unlawfully
         Infringes Plaintiff’s First Amendment Rights.

         55.    Outside of the public school context, Plaintiff’s free-speech rights under

   the First Amendment are coextensive with the rights of adults in other settings.

   See, e.g., Morse v. Frederick, 551 U.S. 393, 405 (2007) (“Had Fraser delivered the

   same speech in a public forum outside the school context, it would have been

   protected.”) (emphasis added); J.S. ex rel. Snyder v. Blue Mountain School Dist., 650


                                              12
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 13 of 20




   F.3d 915 (3d Cir. 2011) (“[A] student’s free speech rights outside the school context

   are coextensive with the rights of an adult.”); Thomas v. Bd. Of Educ., Granville

   Cent. Sch. Dist., 607 F.2d 1043, 1050 (2d Cir. 1979) (“[B]ecause school officials have

   ventured out of the school yard and into the general community where the freedom

   accorded expression is at its zenith, their actions must be evaluated by the

   principles that bind government officials in the public arena.”).

          56.   Here, the Snapchat Post was created after school hours and off

   campus. Nothing about its content was directed toward campus or toward a school

   activity.

          57.   In short, there was and is no constitutional basis for Defendants to

   punish and restrict Plaintiff’s speech, which occurred entirely outside “the special

   characteristics of the school environment.” Tinker v. Des Moines Indep. Cmty. Sch.

   Dist., 393 U.S. 503, 506 (1969). Defendants’ punishment and threats of future

   punishment, under color of Colorado law, violate Plaintiff’s free speech rights under

   the First Amendment.

          58.   Even if Defendants had limited constitutional authority to restrict

   Plaintiff’s out-of-school speech—and they do not—they nevertheless failed to satisfy

   the standard for restricting public school student speech set forth in Tinker.

          59.   For half a century, it has been the “unmistakable holding” of the

   Supreme Court that students do not “shed their constitutional rights to freedom of

   speech or expression at the school house gate.” Tinker, 393 U.S. at 506. Instead,


                                             13
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 14 of 20




   “student expression may not be suppressed unless school officials reasonably

   conclude” that the expression “will materially and substantially disrupt the work

   and discipline of the school.” Morse, 551 U.S. at 403 (citing Tinker, 393 U.S. at 513).

         60.    Of special relevance here, “undifferentiated fear or apprehension of

   disturbance is not enough to overcome the right to freedom of expression” in public

   schools. Tinker, 393 U.S. at 509.

         61.    But here, Defendants had nothing but an “undifferentiated fear” as

   their basis for restricting Plaintiff’s freedom of expression. The Oct. 11 Letter did

   not explain how or why the Snapchat Post was purportedly “detrimental,” let alone

   articulate whether or why Defendants believed that the Snapchat Post had caused a

   “substantial disruption” or could be forecast to create a “substantial disruption”

   with Endeavor Academy’s school activities. See Tinker, 393 U.S. at 514.

         62.    Instead, Defendants’ analysis—or lack thereof—can be gleaned solely

   from Principal Duran’s remarks to Plaintiff and her family on the morning of

   October 11, 2019, by which point Defendants had already made their decision to

   suspend Plaintiff for five days.

         63.    Despite Moyer’s repeated demands that Principal Duran articulate the

   basis for Plaintiff’s suspension, Principal Duran would only state that Plaintiff was

   suspended because pictures of a 17-year-old holding an assault rifle sends panic

   through the building, and because Plaintiff was holding a gun. Principal Duran’s

   remarks justifying the suspension are the epitome of an “undifferentiated fear” of


                                              14
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 15 of 20




   disturbance that our constitutional case law expressly prohibits as a basis to

   restrict student speech.

         64.      Accordingly, even if the Tinker standard for restricting Plaintiff’s out-

   of-school speech applied here—and it does not—Defendants’ suspension of Plaintiff

   nevertheless violated her First Amendment free speech rights.

         65.      Moreover, the CCSD policies pursuant to which Defendants punished

   Plaintiff are both unconstitutionally vague and overbroad.

         66.      The policies’ vague and undefined references to behavior that is

   “detrimental” to “welfare, safety, or morals” makes it impossible for an ordinary

   person, such as Plaintiff, to understand what speech is prohibited. Moreover, the

   vague wording of the CCSD policies encourages arbitrary and discriminatory

   enforcement.

         67.      The CCSD policies are also unconstitutionally overbroad in that a

   substantial number of their potential applications to student punishment are

   unconstitutional. That overbreadth is particularly apparent here, where Defendants

   punished Plaintiff for speech and expressive conduct that was expressly about

   “using the first amendment to practice our second ammendment. [sic]”




                                               15
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 16 of 20




                                  CLAIMS FOR RELIEF

                                  First Claim for Relief
   (Violation of 42 U.S.C. § 1983—Infringement on Freedom of Speech under the First
                               and Fourteenth Amendments)

         68.    Plaintiff hereby incorporates by reference the allegations set forth

   above as though fully set forth herein.

         69.    Defendants, acting under color of state law, have acted to deprive

   Plaintiff of rights guaranteed by the First Amendment, as incorporated against the

   States by the Fourteenth Amendment, to the United States Constitution.

         70.    As a direct and proximate result of Defendants’ violation of the First

   and Fourteenth Amendments, Plaintiff has suffered irreparable harm, including the

   loss of her constitutional rights, the chilling of future protected expression, loss of

   five instructional days of schooling, and further retaliatory and punitive conduct by

   school authorities, entitling her to declaratory and injunctive relief and to actual,

   punitive, and nominal damages.

         71.    Defendants’ deprivation of AK’s First and Fourteenth Amendment

   rights, and the retaliatory suspension and isolation from her normal school duties,

   constitute a malicious, wanton and callous indifference for her constitutionally

   protected rights.

         72.    AK has, continues to, and will suffer personal humiliation, mental

   anguish and suffering, and impairment of her reputation.




                                              16
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 17 of 20




                                 Second Claim for Relief
   (Violation of 42 U.S.C. § 1983—Void for Vagueness and Denial of Due Process under
                          the First and Fourteenth Amendments)

         73.    Plaintiff hereby incorporates by reference the allegations set forth

   above as though fully set forth herein.

         74.    CCSD Policy Nos. JICDA and JKD-1-E are unconstitutionally void for

   vagueness under the First and Fourteenth Amendments.

         75.    CCSD Policy Nos. JICDA and JKD-1-E are unconstitutionally

   overbroad, both facially and as applied to Plaintiff here, pursuant to the First and

   Fourteenth Amendments.

         76.    By enacting and enforcing these CCSD policies, Defendants, acting

   under color of state law, have acted to deprive Plaintiff of rights guaranteed by the

   First and Fourteenth Amendments to the United States Constitution.

         77.    By providing Plaintiff no pre-deprivation opportunity to address the

   charges against her and using decisionmakers that had already made up their

   minds that Plaintiff was to be suspended, Defendants also violated Plaintiff’s right

   to due process, which takes on a heightened importance in the context of

   deprivations of liberty expressly protected by the First and Fourteenth

   Amendments.

         78.    As a direct and proximate result of Defendants’ violation of the First

   and Fourteenth Amendments, Plaintiff has suffered irreparable harm, including the

   loss of her constitutional rights, the chilling of future protected expression, loss of


                                              17
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 18 of 20




   five instructional days of schooling, and further retaliatory and punitive conduct by

   school authorities, entitling her to declaratory and injunctive relief and to actual,

   punitive, and nominal damages.

                                REQUEST FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment

   in her favor and against Defendants as follows:

         (a)    Plaintiff requests that the Court enter a declaratory judgment stating

   that Defendants have violated the First and Fourteenth Amendments to the United

   States Constitution.

         (b)    Plaintiff requests that the Court enter a declaratory judgment stating

   that Cherry Creek School District policies and practices enforced against Plaintiff,

   namely, nos. JICDA and JKD-1-E, are unconstitutional on their face and as applied

   to Plaintiff, pursuant to the First and Fourteenth Amendments to the United States

   Constitution.

         (c)    Plaintiff requests that the Court enjoin Defendants from enforcing

   their policies and practices inconsistent with the First and Fourteenth

   Amendments, including an order providing that A.K. is permitted to post online,

   out-of-school images and statements, not directed at school activities, relating to

   firearms.




                                              18
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 19 of 20




         (d)    Plaintiff requests that the Court enjoin Defendants from releasing

   records which indicate Plaintiff was suspended due to the Defendants’

   unconstitutional policies and practices.

         (e)    Plaintiff requests that the Court order Defendants to rescind all

   disciplinary action taken against her as a result of her constitutionally protected

   speech.

         (f)    Plaintiff requests that the Court order Defendants to remove any

   reference to a suspension from her record which resulted from her constitutionally

   protected speech.

         (g)    Plaintiff requests an award of nominal damages against Defendants,

   pursuant to 42 U.S.C. § 1983 and any other applicable law, for violating her

   constitutional rights.

         (h)    Plaintiff requests an award of compensatory damages, pursuant to 42

   U.S.C. § 1983 and any other applicable law, for violating her constitutional rights.

         (i)    Plaintiff requests an award of punitive damages against Defendants

   pursuant to 42 U.S.C. § 1983 and any other applicable law, for violating her

   constitutional rights.

         (j)    Plaintiff requests costs of suit, including reasonable attorney fees

   pursuant to 42 U.S.C. § 1988 and any other applicable law.

         (k)    Plaintiff requests such other relief as the Court deems just and proper.




                                              19
Case 1:20-cv-00392-PAB-NRN Document 1 Filed 02/14/20 USDC Colorado Page 20 of 20




                                   JURY DEMAND

        Plaintiff hereby demands a jury trial.



        Dated this 14th day of February, 2020.

                                                 Respectfully Submitted,



                                                 ________________________
                                                 Adam Kraut, Esq.
                                                 Firearms Policy Coalition
                                                 1215 K Street, 17th Floor
                                                 Sacramento, CA 95814
                                                 P: (916) 476-2342
                                                 E: akraut@fpclaw.org


                                                 ________________________
                                                 Joseph Greenlee, Esq.
                                                 Firearms Policy Coalition
                                                 1215 K Street, 17th Floor
                                                 Sacramento, CA 95814
                                                 P: (916) 378-5785
                                                 E: jgreenlee@fpclaw.org

                                                 Attorneys for Plaintiff




                                           20
